Citation Nr: 0917260	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on April 2, 2009, is warranted.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection and assigned a 
30 percent rating for PTSD, effective from September 2003.  

In January 2007, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In February 2008, the Board remanded the present matter for 
additional development and due process concerns.  

In March 2009, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On April 2, 2009, the Board issued a decision denying an 
increased rating for PTSD.

2.  A letter from the Veteran stating good cause for why he 
could not appear for his scheduled March 2009 travel board 
hearing and requesting that it be rescheduled was received by 
the RO two days prior to the scheduled hearing and was 
associated with the Veteran's claims file after issuance of 
the April 2, 2009 decision.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on April 
2, 2009 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 2, 2009, the Board issued a decision denying 
entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD.

On March 3, 2009, the RO received a letter from the Veteran 
stating that he would be unable to appear for his scheduled 
travel board hearing on March 5, 2009 as he experienced 
extreme mental and physical side effects from new psychiatric 
medication, which were adjusted only the week before.  In 
that letter he requested that his travel board hearing be 
rescheduled.  This letter was not associated with the 
Veteran's claims folder at the time of the April 2, 2009, 
decision.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  The Veteran's request to 
have his travel board hearing rescheduled was received by the 
RO two days prior to the scheduled hearing and included good 
cause for being unable to appear.  In order to assure due 
process, the Board has decided to vacate the April 2009 
decision.

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b).  The merits of the issue set forth above 
will be considered de novo.


ORDER

The Board's decision of April 2, 2009, is hereby vacated.


REMAND

As shown above, on March 5, 2009, the Veteran was scheduled 
for a videoconference hearing before the Board.  The Veteran, 
however, sent a letter to the RO, which was received on March 
3, 2009, stating that he was unable to appear as he had an 
adverse reaction to new medication and requested that the 
hearing be rescheduled.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the Veteran 
due process, the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge, in accordance with applicable 
law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


